EXHIBIT 10.1 PROMISSORY NOTE DATED MARCH 14, 2008 PROMISSORY NOTE March 14, FOR VALUE RECEIVED, PetroHunter Energy Corporation (the “Maker”), hereby promises to pay to the order of the Bruner Family Trust or its assigns (the “Holder”), in lawful money of the United States at the address of Holder set forth below, the principal amount of One Hundred Thousand Dollars (US $100,000.00), together with interest (as hereinafter defined). This Promissory Note (the “Note”) has been executed by the Maker on the date set forth above (the “Effective Date”). 1.Interest.Interest shall accrue on this Note, commencing on the above date, at the Interest Rate, as defined below, and shall be payable when the principal amount is due and payable. 1.1“Interest Rate” shall mean, at the time of determination thereof, a variable rate of interest equal to the rate described as the “London Interbank Offered Rate” for three months in the Money Rates section of the Wall Street Journal, plus three percent. 1.2Adjustments.Adjustments to the Interest Rate shall be made on the first day of each calendar quarter based on the Interest Rate in effect on the first business day of such calendar quarter. 1.3Default Interest Rate. Upon the occurrence of an Event of Default and for so long as such Event of Default continues, interest shall accrue on the outstanding principal amount of this Note at the rate per annum of the lower of 12% or the maximum rate of interest permissible under any applicable law at any time. 2.Maturity.The entire balance of principal and accrued interest and other amounts then outstanding on this Note are due and payable five (5) days after the Maker receives the Holder’s written demand for payment; provided, however, that Holder may not make such written demand for payment prior to twelve months from the Effective Date (such date being referred to herein as the “Maturity Date”).Upon the occurrence of an Event of Default (as hereinafter defined), all unpaid principal and accrued interest on this Note shall immediately become due. 3.Application of Payments. 3.1Except as otherwise expressly provided herein, each payment of outstanding principal amount and interest on this Note shall be applied (i) first to the repayment of any sums incurred by the Holder for the payment of any expenses in enforcing the terms of this Note, (ii) then to the payment of interest, and (iii) then to the reduction of the principal. 3.2Upon payment in full of the principal of, and accrued and unpaid interest on, this Note, this Note shall be marked "Paid in Full" and returned to the Maker. 4.Prepayment.This Note may be prepaid in part or in full at any time. 5.Events of Default.
